91 S.E.2d 588 (1956)
243 N.C. 625
W. L. WOOD
v.
Lecy MASSINGILL and Thelma Davis.
No. 22.
Supreme Court of North Carolina.
February 29, 1956.
*589 Thomas R. Eller, Jr., Brevard, for plaintiff.
Potts & Ramsey, Brevard, Monroe M. Redden, Hendersonville, for defendants.
PER CURIAM.
The sole question presented for us to determine is whether or not the evidence adduced in the trial below is sufficient to support the verdict. We have concluded that it is sufficient to do so. Bowen v. Darden, 241 N.C. 11, 84 S.E.2d 289. Moreover, all the evidence points unerringly to the fact that the verdict is in accord with equity and justice. The result will be upheld.
No error.